247 S.W.3d 600 (2008)
John NAUNHEIM, Jr., Plaintiff/Appellant,
v.
BARNES JEWISH HOSPITAL, Defendant/Respondent.
No. ED 89343.
Missouri Court of Appeals, Eastern District, Division One.
March 18, 2008.
Mark Belz, Belz & Hearne LLC, Michael D. Quinlan, Quinlan Law Firm PC, St. Louis, MO, for appellant.
*601 Peter J. Krane, Williams Venker & Sanders LLC, Lisa A. Larkin, St. Louis, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., ROBERT G. DOWD, JR., J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
This is an appeal from a judgment entered on a jury verdict in defendant's favor on plaintiffs claims for assault and battery and a judgment entered on a directed verdict in defendant's favor on plaintiffs claim for false imprisonment. The evidence in support of the jury verdict is not insufficient. No error of law appears. `An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).